Name: Commission Regulation (EEC) No 2541/83 of 9 September 1983 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1982/83 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 250/ 10 Official Journal of the European Communities 10 . 9 . 83 COMMISSION REGULATION (EEC) No 2541/83 of 9 September 1983 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1982/83 wine-growing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Article 12a (5) thereof, Whereas the measures to support the wine market which were employed during the 1982/83 wine ­ growing year have not in all cases given the desired results ; whereas Article 2 ( 1 ) of Commission Regula ­ tion (EEC) No 2540/83 of 9 September 1983 laying down detailed rules for the application of the addi ­ tional measures applicable to holders of long-term storage contracts for table wine for the 1982/83 wine ­ growing year (3) provides that the period of three consecutive weeks referred to in Article 12a ( 1 ) of Regulation (EEC) No 337/79 must fall between 15 July and 30 November ; whereas since 15 July the representative prices for table wines of type A I, A II , A III , R I and R II have remained lower than the acti ­ vating price for three consecutive weeks ; whereas the conditions laid down in Article 12a ( 1 ) are thus satis ­ fied ; whereas it is therefore necessary to adopt the measures referred to in Article 1 2a ; Whereas Article 2 (2) of Regulation (EEC) No 2540/83 provides for the fixing of the quantity of wine under storage contract which may be distilled and the dura ­ tion of any storage contracts ; whereas, having regard to the market situation as indicated by the harvest forecasts and the levels of stocks at the end of the wine-growing year, the said quantity should be fixed at the maximum level laid down in Article 12a (3) of Regulation (EEC) No 337/79, and the said duration at four months ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Holders of long-term storage contracts for table wine other than table wine of type R III may, in accordance with the provisions of Regulation (EEC) No 2540/83 :  distil a quantity of wine under contract up to 18 % of their total table wine production in the 1982/83 wine year,  in respect of all or part of the table wine under contract in excess of 1 8 % of their total table wine production in the 1982/83 wine year, conclude one or more storage contracts for a period of four months . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 16 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p. 1 . M OJ No L 163 , 22 . 6 . 1983, p. 48 . (3) See page 5 of this Official Journal .